               Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 1 of 32




 1   Michael D. Seplow, SBN 150183
 2   mseplow@sshhlaw.com
     Aidan C. McGlaze, SBN 277270
 3   amcglaze@sshhlaw.com
 4   Schonbrun Seplow Harris & Hoffman LLP
     11543 W. Olympic Blvd.
 5   Los Angeles, CA 90064
 6   Tel: 310-396-0731
     Fax: 310-399-7040
 7
     Gerard V. Mantese (MI Bar # P34424)
 8   gmantese@manteselaw.com
 9   David Honigman (MI Bar # P33146)
     dhonigman@manteselaw.com
10   Kathryn Eisenstein (MI Bar #P66371)
11   keisenstein@manteselaw.com
     (Pro Hac Vice applications to be filed)
12   Mantese Honigman, P.C.
13   1361 E. Big Beaver Road
     Troy, MI 48083
14   (Pro Hac Vice admission pending)
15   Tel: 248-457-9200
     Fax: (248)-457-9201
16
     Attorneys for Plaintiffs and Proposed Class Members.
17   [Additional counsel on following page]
18                  UNITED STATES DISTRICT COURT
19     NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
20
     ROSEMARIE VARGAS,                           Case No. 3:19-cv-5081
21   KISHA SKIPPER, JAZMINE
     SPENCER, DEILLO RICHARDS, on                CLASS ACTION COMPLAINT
22
     behalf of themselves individually, and on
23   behalf of all others similarly situated,    DEMAND FOR JURY TRIAL
24                    Plaintiffs,
25   vs.
26   FACEBOOK, INC.
27
                      Defendant.
28

                                                            CLASS ACTION COMPLAINT
               Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 2 of 32




 1   Wilmer Harris, SBN 150407
 2   wharris@sshhlaw.com
     Schonbrun Seplow Harris & Hoffman LLP
 3   715 Fremont Ave., Suite A,
 4   South Pasadena, CA 91030
     Tel: 626-441-4129
 5   Fax: 626-283-5770
 6
     Patricia A. Stamler (MI Bar #35905)
 7   (Pro Hac Vice application to be filed)
 8   pstamler@hertzschram.com
     Hertz Schram PC
 9   1760 South Telegraph Road, Ste 300
10   Bloomfield Hills, MI 48302
     Tel: 248-335-5000
11   Fax: 248-335-3346
12
     Elizabeth Thomson (MI Bar #53579)
13   (Pro Hac Vice application to be filed)
14   lthomson@hertzschram.com
     Hertz Schram PC
15   1760 South Telegraph Road, Ste 300
16   Bloomfield Hills, MI 48302
     Tel: 248-335-5000
17   Fax: 248-335-3346
18
     Matthew Turchyn (MI Bar #76482)
19   (Pro Hac Vice application to be filed)
20   mturchyn@hertzschram.com
     Hertz Schram PC
21   1760 South Telegraph Road, Ste 300
22   Bloomfield Hills, MI 48302
     Tel: 248-335-5000
23   Fax: 248-335-3346
24
25   Attorneys for Plaintiffs and Proposed Class Members.

26
27
28

                                                            CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 3 of 32




 1   “The American real-estate industry believed segregation to be a moral principle. As
 2   late as 1950, the National Association of Real Estate Boards’ code of ethics warned
 3   that ‘a Realtor should never be instrumental in introducing into a neighborhood …
 4   any race or nationality, or any individuals whose presence will clearly be detrimental
 5   to property values.’ Redlining was not officially outlawed until 1968, by the Fair
 6   Housing Act.”
 7                —Ta-Nehisi Coates
 8   “Advertising works most effectively when it’s in line with what people are
 9   already trying to do.”
10                —Mark Zuckerberg
11   “Facebook is discriminating against people based upon who they are and where
12   they live. Using a computer to limit a person’s housing choices can be just as
13   discriminatory as slamming a door in someone’s face.”
14                —Ben Carson
15
16          Plaintiffs, by and through their attorneys, on behalf of themselves and all others
17   similarly situated, hereby allege the following in support of their Complaint:
18                                    OVERVIEW OF CASE
19          1.    This case arises out of Defendant Facebook’s illegal discrimination in
20   violation of the Fair Housing Act (FHA), a statute promulgated to prohibit discrimination
21   in housing markets in the United States. The FHA prohibits both publishers and
22   advertisers from publishing tailored advertisements based on sex, familial status,
23   disability, national origin, race and other protected classes.
24          2.    Facebook has created, implemented and/or maintained a pre-populated list
25   of demographics, behaviors and interests that makes it possible for real estate brokers and
26   landlords to exclude certain buyers or renters from ever seeing their ads. This action is
27   called “redlining” and Facebook’s practice of redlining is illegal and prohibited under the
28   FHA.

                                                1              CLASS ACTION COMPLAINT
                Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 4 of 32




 1         3.    Defendant Facebook, under the auspices of being a social-networking site,
 2   mines, collects, purchases, and assembles into individual profiles countless terabytes of
 3   data in multitudes of categories (hereafter “demographics data”), about Facebook’s
 4   approximately two billion active monthly users worldwide.
 5         4.    Facebook uses its demographics data to permit real estate brokers and
 6   landlords to create, publish and send ads to certain groups of Facebook users. More
 7   importantly, Facebook also uses its demographics data to permit Facebook and its
 8   advertisers to avoid publishing, providing, or sending ads to Facebook users in certain
 9   protected classes. As alleged more fully below, Facebook created, developed,
10   implemented, marketed, and used an advertising platform ("Ad Platform") that has
11   created and developed advertisements for housing. This Ad Platform allowed and/or
12   facilitated omission of certain Facebook users based on their real or perceived personal
13   characteristics, by purposefully and intentionally creating, developing, and/or using the
14   “Exclude People” feature. The Ad Platform also permits advertisers to include only
15   certain users with perceived “favored” personal characteristics, thereby excluding users
16   who lack the favored personal characteristics (the “Include People” feature).
17         5.    Facebook thus created and developed its Ad Platform with its anti-diversity
18   Multicultural Affinity tool that Facebook and its advertisers have used to avoid
19   publishing, providing or sending information or content to users in protected classes,
20   while defendant published, provided, and/or sent the same information and content to
21   other Facebook users who are not in protected classes.
22         6.    In 2016, ProPublica and other media outlets began reporting that Facebook’s
23   advertising platform violated fair housing laws.
24         7.    Throughout 2017 until about March 2018 four nonprofit organizations
25   (NPOS) with the common mission of eliminating housing discrimination and
26   promoting residential integration, investigated Facebook’s conduct. The NPOS created
27   dozens of housing advertisements and completed Facebook's full ad submission and
28   review process in New York, Washington D.C., Miami, and San Antonio. The NPOS’s

                                              2               CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 5 of 32




 1   investigation confirmed that Facebook provides the option for advertisers to exclude:
 2   (a) families with children; (b) women; (c) users with interests based on disability;
 3   and/or (d) users with interests based on national origin, from receiving advertisements.
 4   Once these selections are made, Facebook approves and permits advertisers to publish
 5   these ads in a discriminatory manner without Facebook users (i.e. consumers) ever
 6   knowing they have been excluded.
 7         8.     Advertising in a discriminatory fashion is just as insidious and damaging
 8   as discrimination at the point of rental or sale. In the past, excluded groups might see a
 9   “for rent” sign or newspaper classified ad because the ads were and are located in a public
10   forum. Now, however, the clandestine nature of Facebook’s technology conceals housing
11   ads from entire groups of protected classes of people.
12         9.     By way of example, by allowing an advertiser to preclude advertising to
13   women with school-age children, Facebook excludes such families from the advertising
14   audience, thereby denying access to that housing opportunity by making the ad invisible
15   to this protected class of users. At the same time, Facebook's ad platform allows that same
16   landlord's illegal efforts to maintain a segregated, adults-only rental complex.
17         10.    Facebook’s algorithms for data collection and its Ad Platform allows
18   exclusion and denies access to housing.
19         11.    By purposefully and intentionally creating, developing, and/or using both
20   (1) the “Exclude People” feature, and (2) the “Include People” feature), Defendant
21   knowingly and intentionally prevent ads and the information and content therein from
22   being published, provided, or sent to users who do not match certain personal
23   characteristics such as “African American (US),” “Asian American (US),” “Immigrant,”
24   “Hispanic US – English dominant,” “Christian,” “Moms,” and “people ages 21 to 55 who
25   live or were recently in the United States.”
26         12.    Facebook, through its creation, development, implementation, promotion
27   and marketing of its Multicultural Affinity, Exclude People, or Include People tools,
28   permits its advertisers to select illegal preferences for its ads to Facebook users. By way

                                               3              CLASS ACTION COMPLAINT
                Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 6 of 32




 1   of example, as of August 16, 2019, Facebook’s Ad Platform provided the following
 2   protected categories for the advertiser to exclude:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4           CLASS ACTION COMPLAINT
     Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 7 of 32




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                5            CLASS ACTION COMPLAINT
     Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 8 of 32




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                6            CLASS ACTION COMPLAINT
     Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 9 of 32




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                7            CLASS ACTION COMPLAINT
     Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 10 of 32




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                 8            CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 11 of 32




 1         13.     Facebook is responsible, in whole or in part, for the creation, development,
 2   and use of its advertising platform.
 3         14.     Facebook’s affirmative conduct in promoting its advertisers’ use of its
 4   Multicultural Affinity, Exclude People, or Include People tools has resulted in the
 5   unlawful discrimination of many Facebook users in violation of the Fair Housing Act.
 6         15.     Facebook’s conduct, as further detailed herein, makes Facebook a creator or
 7   developer of the information or content in the ads that are not published, not provided,
 8   and not sent to Facebook users, based on the users’ genuine or perceived protected
 9   personal characteristics.
10         16.     Facebook is an information content provider for the platforms, screening
11   tools, and ads that are published, provided, and sent to Facebook users based on those
12   users’ protected personal characteristics, or the perception created by Facebook from data
13   collected by Facebook or acquired by Facebook from other data collection firms of those
14   users’ protected personal characteristics.
15         17.     Despite Facebook’s corporate mission statement “to give people the power
16   to build community and bring the world closer together,” Facebook has created and
17   developed an Ad Platform with its anti-diversity Multicultural Affinity tool that permits
18   Facebook and its advertisers to not publish, not provide, and not send information or
19   content to many in Facebook’s community while deciding to publish, provide, and send
20   the same information to other Facebook community members.
21         18.     Ms. Sandberg, as Facebook’s COO, stated that “We believe advertisers and
22   us     should       be      held       accountable      for       content         and      ads.”
23   https://www.nytimes.com/2018/06/28/technology/facebook-twitter-political-ads.html
24         19.     Facebook created a platform for its advertisers’ targeting decisions as
25   demonstrated by the excerpts from a recent Bloomberg Businessweek article titled “How
26   Facebook         Helps      Shady         Advertisers         Pollute       the         Internet”
27   (https://www.bloomberg.com/news/features/2018-03-27/ad-scammers-need-suckers-
28   and-facebook-helps-find-them).

                                                  9           CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 12 of 32




 1         20.     On March 28, 2019 The Secretary, United States Department of Housing
 2   and Urban Development, on behalf of Complainant Assistant Secretary for Fair Housing
 3   and Equal Opportunity filed a charge of discrimination against Facebook pursuant to 42
 4   U.S.C § § 3601-19. Exhibit 1, HUD Charge of Discrimination, HUD ALJ No., FHEJ
 5   No. 01-18-0323-8.
 6         21.     As Facebook significantly increases its presence in housing advertising and
 7   the housing marketplace, it must end its discriminatory practices.1
 8                               JURISDICTION AND VENUE
 9         22.     This Court has subject matter jurisdiction pursuant to: 28 U.S.C. § 1331, as
10   Plaintiffs and the class they seek to represent, assert federal claims under the Fair Housing
11   Act; 28 U.S.C. § 1343(a)(4), as Plaintiffs seek to recover damages and/or equitable relief
12   under an Act of Congress providing for the protection of civil rights; and under 42 U.S.C.
13   § 3613(a)(1)(A), and as Plaintiffs seek relief regarding a discriminatory housing practice
14   prohibited by the Fair Housing Act.
15         23.     This Court has personal jurisdiction over Defendant pursuant to Fed. R. Civ.
16   P. 4(k)(1); because Facebook’s principal place of business is located in the Northern
17   District of California and it transacts business within the state of California.
18         24.     Declaratory and injunctive relief is sought and authorized by 28 U.S.C. §§
19   2201 and 2202.
20         25.     Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(2), because
21   the events giving rise to Plaintiffs’ claims occurred in the Northern District of California.
22                                         THE PARTIES
23         26.     Plaintiff Rosemarie Vargas is, for all times relevant to this Complaint, a
24   disabled female of Hispanic descent, and a single parent, with minor children residing in
25
26
27   1
         https://www.housingwire.com/articles/46569-facebook-set-to-add-millions-of-
28   new-real-estate-listings-as-push-into-real-estate-continues (last visited August 16,
     2019).
                                               10              CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 13 of 32




 1   New York City, New York. She is a Facebook user who has used Facebook to seek
 2   housing.
 3         27.     Plaintiff Kisha Skipper is, for all times relevant to this Complaint, a female
 4   of African American descent, and a single parent with minor children residing in Yonkers,
 5   New York. She is a Facebook user who has used Facebook to seek housing.
 6         28.     Plaintiff Jazmine Spencer is, for all times relevant to this Complaint, a
 7   female of both African American and Hispanic descent, and a single parent with minor
 8   children residing in New York, New York. She is a Facebook user who has used
 9   Facebook to seek housing.
10         29.     Plaintiff Deillo Richards is, for all times relevant to this Complaint, a male
11   of African American descent, who resides in Yonkers, New York. He is a Facebook user
12   who has used and continues to use Facebook to seek housing.
13         30.     Defendant Facebook, Inc. (“Facebook”), a Delaware corporation with its
14   headquarters located in Menlo Park, California, operates a nationwide and international
15   online social network website which allows its users to communicate with each other
16   through written texts, photos, images and/or videos. A component of Facebook’s website
17   is its Ad Platform Multicultural Affinity tool which has allowed advertisers to engage in
18   illegal discriminatory preferences, based on the users’ personal characteristics (e.g. race,
19   sex, familial status, disability, etc.) or perceived personal characteristics.
20                                   CLASS ALLEGATIONS
21         31.     Plaintiffs bring this class action on behalf of themselves and on behalf of all
22   other similarly situated for the class as defined:
23         All natural person Facebook users located within the United States, who
24         are in the protected classes of race, color, sex, familial status, and/or
25         disability/handicap or national origin, and who at any time from the
26         earliest date actionable under the limitations period until the date of
27         judgment in this action, and who:
28   ///

                                                11              CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 14 of 32




 1               a. used Facebook and/or Facebook’s Marketplace to seek housing
 2                 and due to Facebook’s marketing, sourcing, advertising,
 3                 branding and/or other services that facially discriminate or have
 4                 a disparate impact, were excluded from receiving marketing,
 5                 sourcing, advertising, branding or other information for housing,
 6                 or
 7               b. have not seen an housing-related advertisement on Facebook because
 8                 the ad’s buyer used the Ad Platform’s “Exclude People” functionality
 9                 to exclude the class member based on race, color, religion, sex, familial
10                 status, or national origin.
11         32.     Numerosity/Impracticability of Joinder: The members of the Class are so
12   numerous that joinder of all members would be impractical. The members of the class
13   are so numerous that joinder of all members would be unfeasible and impractical. Named
14   Plaintiffs are informed and believe, and on that basis allege that there are well over 50
15   persons within the Plaintiff Class. The identity of individuals qualifying for class
16   membership is readily ascertainable via inspection of Facebook’s records and other
17   documents maintained by Defendant.
18         33.     Commonality and Predominance: There are common questions of law and
19   fact that predominate over any questions affecting only individual members of the class
20   so that a class action is superior to other forms of action. The claims of the Named
21   Plaintiffs are typical of those of every member of the Plaintiff Class. All the Class
22   Members were treated in a similar fashion and suffered similar harm as a consequence of
23   Defendant’s conduct.
24         34.     For Named Plaintiffs and the Plaintiff Class, the common legal and factual
25   questions include, but are not limited to the following:
26   ///
27   ///
28   ///

                                                 12             CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 15 of 32




 1        A. Common Factual Questions:
 2                 1.    Whether Defendant engaged in a nationwide practice which violated
 3                       the Fair Housing Act by denying protected groups access to
 4                       advertising for available housing.
 5                 2.    Whether Plaintiffs suffered injury or damage as a result of
 6                       Defendant’s common and nationwide practices.
 7        B. Common Legal Questions:
 8                 1.    Whether Defendant’s creation of the Ad Platform violates the Fair
 9                       Housing Act.
10                 2.    Whether Defendant’s maintenance of the Ad Platform violates the
11                       Fair Housing Act.
12         34.     Typicality: The Named Plaintiffs’ claims are typical of the claims of the
13   members of the Class. Plaintiffs and all the members of the class have been injured by
14   the same wrongful practices of Facebook. Named Plaintiffs’ claims arise from the same
15   practices and course of conduct that give rise to the claims of the members of the class
16   and are based on the same legal theories. Named Plaintiffs will fairly and adequately
17   represent the interests of the Plaintiff Class because Named Plaintiffs are members of the
18   class and Named Plaintiffs do not have an interest that is contrary to or in conflict with
19   those of the Plaintiff Class. There is a well-defined community of interest in the questions
20   of law and fact affecting the class of persons that Named Plaintiffs represent as a whole.
21   Each member of the Plaintiff Class was subjected to illegal practices of Defendant.
22         35.     Superiority: A class action is superior to any other form of action for the
23   fair and efficient adjudication of this lawsuit. Individuals such as Plaintiffs have a
24   difficult time prosecuting an individual action against Facebook, a large corporation with
25   tremendous economic resources. Even if any class member could afford individual
26   litigation against Defendant, it would be unduly burdensome to the court system.
27   Individual litigation of such numerous claims magnifies the delay and expense to all
28   parties and the court system. By contrast, a class action presents far fewer management

                                               13             CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 16 of 32




 1   difficulties and affords the benefits of unitary adjudication, economics of scale, and
 2   comprehensive supervision by a single court. Concentrating this litigation in one forum
 3   will promote judicial economy and parity among the claims of individual class members
 4   and judicial consistency in rulings. Notice of the pendency and any resolution of this
 5   action can be efficiently provided to class members by mail, print, broadcast, internet,
 6   and/or multimedia publication. Requiring each class member to both establish individual
 7   liability and pursue an individual remedy would discourage the assertion of lawful claims
 8   Facebook users who would be disinclined to pursue an action against it for fear of
 9   retaliation as Facebook has the ability to bar user access. Proof of a common business
10   practice or factual pattern, of which the Named Plaintiffs were subjected to is
11   representative of the alleged class and will establish the right of each of the members of
12   the alleged class to recoveries on the claims alleged herein.
13         The prosecution of separate actions by individual class members, even if possible,
14   would create: (a) a substantial risk of inconvenient or varying verdicts or adjudications
15   with respect to the individual class members against the Defendant herein; and/or (b)
16   legal determinations with respect to individual class members which would, as a practical
17   matter, be dispositive of the other class members not parties to the adjudications or which
18   would substantially impair or impede the ability of class members to protect their
19   interests. Further, the claims of the individual members of the class are not sufficiently
20   large to warrant vigorous individual prosecution considering all of the concomitant costs
21   and expenses attending thereto. Plaintiff is unaware of any difficulties that are likely to
22   be encountered in the management of this action that would preclude its maintenance as
23   a class action.
24         36.     Adequacy: The Named Plaintiffs are representatives who will fully and
25   adequately assert and protect the interests of the Class and have retained class counsel
26   who are experienced and qualified in prosecuting class actions. Neither Named Plaintiffs
27   nor their attorneys have any interest contrary to or in conflict with the Class.
28   ///

                                               14             CLASS ACTION COMPLAINT
                  Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 17 of 32




 1          37.     The Named Plaintiffs do not anticipate any difficulty in the management of
 2   this litigation.
 3          38.     Facebook has, or has access to, email or other contact information for the
 4   Class Members, which may be used for the purpose of providing notice of the pendency
 5   of this action.
 6          39.     Named Plaintiffs request permission to amend the complaint to include other
 7   individuals as class representatives if any of the Named Plaintiffs are deemed not to be
 8   an adequate representative of the Plaintiff Class. Named Plaintiffs further request
 9   permission to amend the complaint to revise the Plaintiff Class definition as appropriate
10   after discovery.
11                                    THE FAIR HOUSING ACT
12          40.     The Fair Housing Act of 1968 (the “Act”) was enacted to provide “for fair
13   housing throughout the United States.” 42 U.S.C. § 3601.
14                      41. The Act renders it unlawful:
15          To make, print, or publish, or cause to be made, printed, or published any notice,
16          statement, or advertisement, with respect to the sale or rental of a dwelling that
17          indicates any preference, limitation, or discrimination based on race, color,
18          religion, sex, handicap, familial status, or national origin, or any intention to make
19          any such preference, limitation, or discrimination.
20   42 U.S.C. § 3604(c).
21          42.     Further, the regulations applicable to the Fair Housing Act provide a
22   definition for discriminatory notices, statements, and advertisements:
23                  (3) selecting media or locations for advertising the sale or rental
24                  of dwellings which deny particular segments of the housing
25                  market information about housing opportunities because of race,
26                  color, religion, sex, handicap, familial status, or national origin.
27                  (4) Refusing to publish advertising for the sale or rental of
28                  dwellings or requiring different charges or terms for such

                                                  15             CLASS ACTION COMPLAINT
                    Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 18 of 32




 1                    advertising because of race, color, religion, sex, handicap,
 2                    familial status, or national origin.
 3         24 C.F.R. § 100.75(c)(3).
 4            43.     Under the Act, it is unlawful to “represent to any person because of race,
 5   color, religion, sex, handicap, familial status, or national origin that any dwelling is not
 6   available for inspection, sale, or rental when such dwelling is in fact so available.” 42
 7   U.S.C. § 3604(d).
 8            44.     The implementing regulations clarify that it is unlawful to “provide
 9   inaccurate or untrue information about the availability of dwellings for sale or rental.” 24
10   C.F.R. § 100.80(a). This includes “limiting information, by word or conduct, regarding
11   suitably priced dwellings available for inspection, sale or rental, because of race, color,
12   religion, sex, handicap, familial status, or national origin.” 24 C.F.R. § 100.80(b)(4).
13            45.     The Fair Housing Act renders it unlawful to:
14                    [D]eny any person access to or membership or participation in
15                    any multiple-listing service, real estate brokers’ organization or
16                    other service, organization, or facility relating to the business of
17                    selling or renting dwellings, or to discriminate against him in the
18                    terms or conditions of such access, membership, or participation,
19                    on account of race, color, religion, sex, handicap, familial status,
20                    or national origin.
21   42 U.S.C. § 3606.
22                               RELEVANT BACKGROUND FACTS
23            A.      Facebook, Inc.
24            46.     Facebook, Inc. is a technology and social networking company. It owns and
25   operates the world’s largest social media platform, including Facebook, Instagram,
26   Messenger, among others. Facebook also owns and develops software and technology.
27   ///
28   ///

                                                   16             CLASS ACTION COMPLAINT
                  Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 19 of 32




 1          47.        According to Facebook, “more than 2.7 billion people use at least one of our
 2   family       of      services   each     month.”     Company      Info,    Facebook     Stats,
 3   https://newsroom.fb.com/company-info/ (last visited 8/14/19).
 4          48.        Facebook’s products and services “help people discover and learn about
 5   what is going on in the world around them, enable people to share their opinions, ideas,
 6   photos and videos, and other activities with audiences ranging from their closest friends
 7   to the public at large, and stay connected everywhere by accessing [Facebook’s]
 8   products.”           Facebook       2018       SEC       Annual      Report,      https://s21.
 9   q4cdn.com/399680738/files/doc financials/annual reports/2018-Annual-Report. pdf, p.
10   8 (last visited 8/14/19).
11          49.        Facebook collects vast amounts of data about its users, including:
12   information and content that users provide by signing in, creating or sharing content, and
13   messaging with others on Facebook platforms; information about people, pages,
14   accounts, and groups that users connect with and how users interact with them;
15   information about how users use Facebook’s platform, including the types of content a
16   user views and the duration of a user’s activity on Facebook’s platform; information
17   about transactions made on the Facebook platform, including purchases; and information
18   other users provide about a particular user through communications and interactions
19   between users. See https:// www.facebook.com/policy.php (last visited 8/14/19).
20          50.        According to a report in Fortune magazine, “when you sign up for a
21   Facebook account, you’re required to share: name, gender, date of birth, email or mobile
22   number.” (Fortune.com/2018/03/21/Facebook-personaldata-cambridgeanalytics) (last
23   visited 8/14/19). From there, Facebook gathers and stores additional personal data, which
24   can be used to target ads to its users. Id. Facebook gathers and stores data about: every
25   ad users’ click on; any additional personal information added to the users’ profile; every
26   IP address used to log in to Facebook; every friend and deleted friend in users’ network;
27   and all of the users’ activity (stored in Facebook’s activity log). Id.
28   ///

                                                  17             CLASS ACTION COMPLAINT
                  Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 20 of 32




 1          51.     Facebook uses the data about its users to in a variety of ways. One such use
 2   is to personalize and target advertisements to its users based on users’ characteristics
 3   garnered from the data Facebook collects.
 4          B.      Facebook’s Advertising Platform
 5          52.     In addition to its business as a technology and social networking company,
 6   Facebook is in the advertising business.
 7          53.     In fact, Facebook generates “substantially all” of its revenue from selling
 8   advertisements.     Facebook      2018    SEC     Annual     Report,    https://s21.q4cdn.com
 9   /399680738/files/doc financials/annual reports/2018-Annual-Report.pdf, p. 12. In
10   2018, Facebook generated $55.01 billion in advertising revenue out of $55.84 billion in
11   total revenue. Facebook 2018 SEC Annual Report, p. 38. In 2017, Facebook generated
12   $39.94 billion in advertising revenue out of $40.65 billion total revenue. Facebook 2017
13   SEC             Annual            Report,            https://s21.q4cdn.com/399680738/files/
14   doc financials/annual reports/FB AR 2017 FINAL.pdf, p. 36 (last visited 8/14/19).
15          54.     Facebook does not merely publish advertisements for a fee on its websites
16   and applications. Rather, Facebook is integrally involved in both the creation and
17   publication of advertisements on its platforms.
18          55.     Facebook collects millions of data points about its users, draws inferences
19   about each user based on this data, and then charges advertisers for the ability to micro
20   target ads to users based on Facebook’s inferences about them. These ads are then shown
21   to users across the web and in mobile applications. Facebook promotes and distinguishes
22   its advertising platform by proclaiming that “most online advertising tools have limited
23   targeting options . . . like location, age, gender, interests and potentially a few others. . . .
24   But Facebook is different. People on Facebook share their true identities, interests, life
25   events and more.”12 As Facebook explains, its advertising platform enables advertisers
26
27   2
           Facebook      Business, Your   Guide    to    Digital   Advertising,
28   www.facebook.com/business/help/1029863103720320?helpref=uf_permalink
     (visited August 16, 2019).
                                                 18              CLASS ACTION COMPLAINT
                  Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 21 of 32




 1   to “[r]each people based on . . . zipcode . . . age and gender . . . specific languages . . . the
 2   interests they’ve shared, their activities, the Pages they’ve like[d] . . . [their] purchase
 3   behaviors or intents, device usage and more.”3 Thus, Facebook “use[s] location-related
 4   information-such as your current location, where you live, the places you like to go, and
 5   the businesses and people you’re near to provide, personalize and improve our Products,
 6   including ads, for you and others.”4
 7          56.     Advertisers pay Facebook to show targeted ads to users on Facebook, among
 8   other platforms. Targeted ads are generally placed through a platform called Ads
 9   Manager.
10          57.     Facebook holds out its advertising platform as a powerful resource for
11   advertisers in many industries, including housing and housing-related services. For
12   example, Facebook promotes its advertising platform with “success stories,” including
13   stories from a housing developer, a real estate agency, a mortgage lender, a real-estate-
14   focused marketing agency, and a search tool for rental housing.
15                 i.     How Facebook’s Advertising Platform Works
16                        a.     Facebook Collects User Data
17          58.     Facebook collects and extracts data about its users’ demographics, interests,
18   and behavior both on and off Facebook’s platform, including the pages that a user and a
19   user’s friends like, information from a user’s Facebook and Instagram profiles; a user’s
20   activities with businesses not affiliated with Facebook, including purchases and emails;
21   a user’s activity on other websites and apps; and a user’s location. https://
22   www.facebook.com/about/ads (last visited 8/14/19).
23
24
25   3
           Facebook      Business, Your   Guide    to    Digital   Advertising,
26   www.facebook.com/business/help/1029863103720320?helpref=uf_permalink
     (visited August 16, 2019).
27   4
           Facebook      Business, Your   Guide    to    Digital   Advertising,
28   www.facebook.com/business/help/1029863103720320?helpref=uf_permalink
     (visited August 16, 2019).
                                                 19              CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 22 of 32




 1         59.     Indeed, Facebook’s website provides information to its users or prospective
 2   users as to how ads are targeted.
 3                                 Why you see a particular ad
 4                Our ad system prioritizes what ad to show you based on what advertisers
 5                tell us their desired audience is, and we then match it to people who
 6                might be interested in that ad. This means we can show you relevant
 7                and useful ads without advertisers learning who you are. We don’t sell
 8                any individual data that could identify you, like your name.
 9
                             When an advertiser wants to reach…
10
11
                                     Bike enthusiasts
12
                             Between 18 – 35 years old
13
                             Female
14
                             Within 20 miles of my store
15
                             Interested in bicycling
16
                             Mobile users
17
18
19                            We show their ad to people like…
20                                       Facebook user
21
22                           30 years old
23                           Female
24                           Menlo Pak, CA
25                           Interested in bicycling, movies,
26                           cooking

27                           iPhone user, car shopper, gamer

28
     www.facebook.com/about/ads (last visited 8/14/19).

                                              20                CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 23 of 32




 1         60.     “We use the information we have (including your activity off our Products,
 2   such as the websites you visit and the ads you see) to help advertisers and other partners
 3   measure the effectiveness and distribution of their ads and services…” Data Policy,
 4   Facebook, https://www.facebook.com/policy.php. (last visited 8/15/19)
 5                       b.     Facebook Creates and Assigns Categories Using Data
 6         61.     Upon information and belief, Facebook evaluates, analyzes, and processes
 7   the user data to create thousands of different categories, which are based on information
 8   that users have provided to Facebook and on information that Facebook has inferred from
 9   the user’s actions and behaviors. Louise Matsakis, Facebook’s Targeted Ads Are More
10   Complex        Than       It     Lets      On,      Wired       (April      25,      2018),
11   https://www.wired.com/story/facebooks-targeted-ads-are-more-complex-than-it-lets-on/
12         62.     Then Facebook assigns applicable categories to each user. Julia Angwin, et
13   al, Facebook Doesn’t Tell Users Everything It Really Knows About Them, ProPublica,
14   (Dec. 27, 2016), https://www.propublica.org/article/facebook-doesnt-tell-users-every
15   thing-it-really-knows-about-them (Clarification January 24, 2017).
16         63.     These categories include age, ethnic affinity, sex, race, geographic location,
17   marital status, personality type, and thousands of other interests.
18                       c.     Advertisers Use Facebook’s Tools to Target Their Audience
19         64.     Facebook sells advertisers the ability to target advertisements to people who,
20   according to Facebook’s assessment of the data it collects, share certain personal
21   attributes and/or are likely to respond to a particular ad. Users may disclose some data
22   about themselves when they set up their profiles, such as name and gender. However,
23   users disclose most of this data unwittingly through the actions they, and those associated
24   with them, take, on and off of Facebook’s platforms.
25         65.     Advertisers are directed to first choose their objective by answering, “what’s
26   the most important outcome I want from this ad?” Here’s How to Create a Facebook Ad,
27   Facebook, https://www.facebook.com/business/ads (last visited 8-15-19).
28   ///

                                               21             CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 24 of 32




 1         66.      Facebook then instructs advertisers to select their audience: “Using what you
 2   know about the people you want to reach – like age, location, and other details – choose
 3   the demographics, interests and behaviors that best represent your audience.” Here’s How
 4   to Create a Facebook Ad, Facebook, https://www.facebook.com/business/ads (last
 5   visited 8/15/19).
 6         67.      In the ad targeting phase, Facebook provides the advertiser with a variety of
 7   tools for selecting an ad’s “eligible audience.” In other words, the advertiser can specify
 8   attributes that the users who will be shown the ad must have and attributes that users who
 9   will be shown the ad must not have. Second, in the ad delivery phase, Facebook selects
10   the ad’s “actual audience,” meaning Facebook chooses which users will actually be
11   shown the ad from among the pool of eligible users.
12         68.      During the ad targeting phase, Facebook provides an advertiser with tools to
13   define which users, or which types of users, the advertiser would like to see an ad.
14   Facebook has provided a toggle button that enables advertisers to exclude men or women
15   from seeing an ad, a search-box to exclude people who do not speak a specific language
16   from seeing an ad, and a map tool to exclude people who live in a specified area from
17   seeing an ad by drawing a red line around that area. Facebook also provides drop-down
18   menus and search boxes to exclude or include (i.e., limit the audience of an ad exclusively
19   to) people who share specified attributes. Facebook has offered advertisers hundreds of
20   thousands of attributes from which to choose, for example to exclude “women in the
21   workforce,” “moms of grade school kids,” “foreigners,” “Puerto Rico Islanders,” or
22   people interested in “parenting,” “accessibility,” “service animal,” “Hijab Fashion,” or
23   “Hispanic Culture.” Facebook also has offered advertisers the ability to limit the audience
24   of an ad by selecting to include only those classified as, for example, “Christian” or
25   “Childfree.”
26         69.      Advertisers are offered three different Facebook tools to assist them in
27   targeting their audience with greater degrees of specificity: Facebook Core Target
28

                                                22             CLASS ACTION COMPLAINT
                  Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 25 of 32




 1   Audiences,       Facebook    Custom     Audiences,      and     Lookalike   Audiences.   See
 2   https://www.facebook.com/business/ads/ad-targeting (last visited 8/15/19).
 3          70.      These tools empower advertisers to target audiences by Facebook’s pre-
 4   determined categories and enable advertisers to include or exclude certain categories
 5   from         their    audiences.      See        https://business.facebook.com/ads/audience-
 6   insights/people?act=1006195749575790&business id=838507093214687&age=18-
 7   &country=US. (last visited 8/15/19)
 8          71.      Facebook enables advertisers to exclude categories of people from viewing
 9   advertisements based on the categories Facebook has created by extracting user data and
10   making inferences about those users.
11          72.      Advertisers are also permitted to draw a line around a geographic area that
12   it wishes to include or exclude from its audience. Once an advertiser has selected its target
13   audience, it submits its ad to Facebook for approval. Upon approval, Facebook publishes
14   the advertisement pursuant to the advertiser’s directives.
15          73.      During the ad delivery phase, Facebook selects from among the users
16   eligible to see an ad which users will actually see it. Facebook bases this decision in large
17   part on the inferences and predictions it draws about each user’s likelihood to respond to
18   an ad based on the data it has about that user, the data it has about other users whom it
19   considers to resemble that user, and the data it has about “friends” and other associates
20   of that user. To decide which users will see an ad, Facebook considers sex and close
21   proxies for the other protected classes. Such proxies can include which pages a user visits,
22   which apps a user has, where a user goes during the day, and the purchases a user makes
23   on and offline.
24          74.      Upon information and belief, Facebook alone, not the advertiser, determines
25   which users will constitute the “actual audience” for each ad.
26          75.      Facebook charges its advertisers different prices to show the same ad to
27   different users. The price to show an ad to a given user is based, in large part, on how
28   likely Facebook believes that user is to interact with the particular ad. To decide how an

                                                 23                CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 26 of 32




 1   ad will be priced for each user, Facebook considers sex and close proxies for the other
 2   protected classes. Such proxies can include which pages a user visits, which apps a user
 3   has, where a user goes during the day, and the purchases a user makes on and offline.
 4   Facebook alone sets the price the advertiser will pay to have Facebook show each ad to
 5   each user. Furthermore, Facebook uses the pricing differentials it sets to determine which
 6   users will see which ads rather than allowing advertisers to make that decision. As
 7   Facebook explains, “If there are more and cheaper opportunities among men than women,
 8   then we’d automatically spend more of [an advertiser’s] overall budget on the men.”5
 9         C.      Facebook’s Discriminatory Housing Advertisements
10         76.     Upon information and belief, Facebook has approved advertisements which
11   exclude (or include) categories of protected classes, including sex, age, race or skin color,
12   or geographic boundaries which effectively discriminate in a similar manner.
13         77.     When an advertiser excludes a specific category from its audience and
14   Facebook publishes its advertisement, Facebook ensures that the advertisement is not
15   visible to anyone that it has characterized as belonging to that specific category.
16         78.     Upon information and belief, as recently as 2019, Facebook mined user data
17   to create categories of users defined by race or skin color other than white and permitted
18   advertisers to exclude those categories from the audience of housing advertisements. See
19   https://nationalfairhousing.org/facebook-settlement/ (last visited 8/15/19)
20         79.     Upon information and belief, Facebook approved and published housing
21   advertisements which excluded African Americans from the audience. See, e.g., Julia
22   Angwin, et al, Facebook (Still) Letting Housing Advertisers Exclude Users By Race,
23   ProPublica,    (November     21,   2017),        https://www.propublica.org/article/facebook-
24   advertising-discrimination-housing-race-sex-national-origin         (last   visited   8/15/19).
25
26
     5
       Facebook, Why did my cost per result go up when I increased my budget?
27   [https://web.archive.org/web/2016
28   0930124257/https://www.facebook.com/business/help pref=faq_content] (archived
     on Sep. 30, 2016 by The Internet Archive).
                                                 24              CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 27 of 32




 1   Specifically, on or about November 14, 2017, ProPublica purchased dozens of rental
 2   housing ads on Facebook and requested that these ads “not be shown to certain categories
 3   of users, such as African American, mothers of high school kids, people interested in
 4   wheelchair ramps, Jews, expats from Argentina and Spanish speakers.” Id. “Every single
 5   ad was approved within minutes.” Id. An additional ProPublica ad, which sought to
 6   exclude potential renters “interested in Islam, Sunni Islam and Shia Islam” took 22
 7   minutes to approve. Id.
 8         80.     Upon information and belief, Facebook approved and published housing
 9   advertisements for sale and rental properties which excluded African Americans and
10   single parents and/or that were based on sex, familial status and other protected classes
11   from the ad’s target audience.
12         81.     Upon information and belief, Facebook continues to publish certain
13   advertisements which exclude users based on protected classes under the Fair Housing
14   Act. By way of example, Facebook continues to publish advertisements that exclude
15   African Americans from a target audience for advertisements for the availability of
16   housing.
17         82.     Facebook’s conduct results in certain audiences receiving ads about
18   availability of housing for sale or rental, while users in certain protected classes do not
19   receive such ads.
20         83.     Facebook’s conduct prevents Plaintiffs and the putative class from receiving
21   advertisements for the sale or rental of available housing.
22         84.     Facebook’s conduct violates the Fair Housing Act of 1968, which prohibits
23   the publication of advertisements which discriminate against a protected class.
24         85.     As a direct and proximate result of Facebook’s discriminatory practices
25   described herein, Plaintiffs have suffered and will continue to suffer damages and
26   ongoing violations of their civil rights under the Fair Housing Act.
27   ///
28   ///

                                              25             CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 28 of 32




 1                     COUNT I – VIOLATION OF 42 U.S.C. § 3604(A)
 2         86.     Plaintiffs incorporate by reference all preceding paragraphs as set forth
 3   herein.
 4         87.     The housing advertised on the Facebook platforms for rent or sale are
 5   “dwellings” as defined by the Fair Housing Act, 42 U.S.C. § 3602(b).
 6         88.     Facebook’s extraction of user data and creation of discriminatory categories
 7   which it provides to advertisers for use in connection with advertisements published on
 8   Facebook’s platforms has discriminated against and continues to discriminate against
 9   Plaintiffs and the class they seek to represent, by making unavailable or denying a
10   dwelling to any person based on race or other protected classes 42 U.S.C. § 3604(a).
11         89.     Plaintiffs are “aggrieved person(s)” as defined by the Fair Housing Act, 42
12   U.S.C. § 3602(i), and have sustained damages as a direct and proximate result of
13   Defendant’s unlawful discriminatory conduct.
14         90.     As such, Plaintiffs are entitled to actual, statutory, and punitive damages,
15   injunctive relief, and reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 3613(c).
16                     COUNT II – VIOLATION OF 42 U.S.C. § 3604(C)
17         91.     Plaintiffs incorporate by reference all preceding paragraphs as set forth
18   herein.
19         92.     The housing advertised for rent or sale on Facebook’s platforms constitute
20   “dwellings” as defined by the Fair Housing Act, 42 U.S.C. § 3602(b).
21         93.     Facebook’s extraction of user data and creation of discriminatory categories
22   which it provides to advertisers for use in connection with advertisements published on
23   Facebook’s platforms has discriminated against and continues to discriminate against
24   Plaintiffs by making, printing, publishing, or causing to be made, printed, or published
25   any notice, statement, or advertisement, with respect to the sale or rental of a dwelling
26   that indicates any preference, limitation or discrimination based on, among other things,
27   race, or an intention to make any such preference, limitation, or discrimination. 42 U.S.C.
28   § 3604(c).

                                               26             CLASS ACTION COMPLAINT
                 Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 29 of 32




 1         94.     Plaintiffs and the class they seek to represent are “aggrieved person(s)” as
 2   defined by the Fair Housing Act, 42 U.S.C. § 3602(i), and have sustained damages as a
 3   direct and proximate result of Defendant’s unlawful discriminatory conduct.
 4         95.     As such, Plaintiffs are entitled to actual, statutory, and punitive damages,
 5   injunctive relief, and reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 3613(c).
 6                    COUNT III – VIOLATION OF 42 U.S.C. § 3604(D)
 7         96.     Plaintiffs incorporate by reference all preceding paragraphs as set forth
 8   herein.
 9         97.     The housing advertised for rent or sale on Facebook’s platforms constitute
10   “dwellings” as defined by the Fair Housing Act, 42 U.S.C. § 3602(b).
11         98.     Facebook’s extraction of user data and creation of discriminatory categories
12   which it provides to advertisers for use in connection with advertisements published on
13   Facebook’s platforms has discriminated against and continues to discriminate against
14   Plaintiffs and the class they seek to represent by representing to any person because of,
15   among other things, race, that any dwelling is not available for inspection, sale, or rental
16   when such dwelling is in fact so available. 42 U.S.C. § 3604(d).
17         99.     Plaintiffs are “aggrieved person(s)” as defined by the Fair Housing Act, 42
18   U.S.C. § 3602(i), and has sustained damages as a direct and proximate result of
19   Defendant’s unlawful discriminatory conduct.
20         100. As such, Plaintiffs are entitled to actual, statutory, and punitive damages,
21   injunctive relief, and reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 3613(c).
22                      COUNT IV – VIOLATION OF 42 U.S.C. § 3606
23         101. Plaintiffs incorporate by reference all preceding paragraphs as set forth
24   herein.
25         102. The housing advertised for rent or sale on Facebook’s platforms constitute
26   “dwellings” as defined by the Fair Housing Act, 42 U.S.C. § 3602(b).
27         103. Facebook’s extraction of user data and creation of discriminatory categories
28   which it provides to advertisers for use in connection with advertisements published on

                                               27             CLASS ACTION COMPLAINT
                Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 30 of 32




 1   Facebook’s platforms has discriminated against and continues to discriminate against
 2   Plaintiffs and the class they seek to represent by denying any person access to or
 3   participation in any service relating to the business of selling or renting dwellings and
 4   discriminating against Plaintiffs in the terms or conditions of such access or participation
 5   on the basis of race, among other things. 42 U.S.C. § 3606.
 6         104. Facebook provides a service relating to the business of selling or renting
 7   dwellings through its advertising platform and prevents Plaintiffs from participation in or
 8   access to these services.
 9         105. Plaintiffs are “aggrieved persons” as defined by the Fair Housing Act, 42
10   U.S.C. § 3602(i), and have sustained damages as a direct and proximate result of
11   Defendant’s unlawful discriminatory conduct.
12         106. As such, Plaintiffs are entitled to actual, statutory, and punitive damages,
13   injunctive relief, and reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 3613(c).
14                                   PRAYER FOR RELIEF
15         WHEREFORE, Plaintiffs and the class they seek to represent respectfully request
16   that this Honorable Court enter judgment in their favor and grant them the following relief:
17         a.     Declaring that Defendant’s discriminatory policies and practices violate the
18   Fair Housing Act, 42 U.S.C. § 3601 et seq;
19         b.     Enjoining Defendant and its subsidiaries, agents, and employees from
20   denying or withholding housing, or otherwise making housing unavailable on the basis
21   of race, national origin or other prohibited classifications;
22         c.     Enjoining Defendant and its subsidiaries, agents, and employees from
23   making, printing, or publishing, or causing to be made, printed, or published any notice,
24   statement, or advertisement, with respect to the sale or rental of a dwelling that indicates
25   any preference, limitation, or discrimination on the basis of race, national origin or other
26   prohibited classifications;
27         d.     Enjoining Defendant and its subsidiaries, agents, and employees from
28   representing to any person because of race, national origin or other prohibited

                                               28              CLASS ACTION COMPLAINT
                Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 31 of 32




 1   classifications that any dwelling is not available for sale, rental, or inspection, when such
 2   dwelling is in fact so available;
 3         e.     Enjoining Defendant and its subsidiaries, agents, and employees from
 4   denying any person access to Facebook’s services relating to the business of selling or
 5   renting dwellings, and discriminating against such persons in the terms or conditions of
 6   such access or participation on the basis of race, national origin or other prohibited
 7   classifications;
 8         f.     Actual, statutory, and punitive damages to which Plaintiffs are entitled;
 9         g.     Reasonable attorneys’ fees, costs, and expenses incurred in prosecuting this
10   action;
11         h.     Any other appropriate legal, equitable, and injunctive relief.
12
13                                             Respectfully Submitted,
14
     Dated: August 16, 2019                    Schonbrun Seplow Harris & Hoffman LLP
15
16                                       By:   /s/ Michael D. Seplow
                                               ________________________
                                               Michael D. Seplow
17                                             Wilmer Harris
18                                             Aidan C. McGlaze

19                                             MANTESE HONIGMAN, P.C.
20                                             Gerard V. Mantese
                                               David Honigman
21                                             Kathryn Eisenstein
22
                                               HERTZ SCHRAM PC
23                                             Patricia A. Stamler
24                                             Elizabeth Thomson
                                               Matthew Turchyn
25
26                                             Attorneys for Plaintiffs/Proposed Class Members.
27
28

                                                29             CLASS ACTION COMPLAINT
              Case 3:19-cv-05081 Document 1 Filed 08/16/19 Page 32 of 32




 1                                      JURY DEMAND
 2        Plaintiffs request trial by jury on all claims.
 3
 4   Dated: August 16, 2019                 Schonbrun Seplow Harris & Hoffman LLP
 5
                                     By:    /s/ Michael D. Seplow
                                            ________________________
 6                                          Michael D. Seplow
 7                                          Wilmer Harris
                                            Aidan C. McGlaze
 8
 9                                          MANTESE HONIGMAN, P.C.
                                            Gerard V. Mantese
10                                          David Honigman
11                                          Kathryn Eisenstein

12                                          HERTZ SCHRAM PC
13                                          Patricia A. Stamler
                                            Elizabeth Thomson
14                                          Matthew Turchyn
15
                                            Attorneys for Plaintiffs/Proposed Class Members.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              30            CLASS ACTION COMPLAINT
